Citation Nr: 1624877	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for a lumbar spine disability, to include degenerative disc disease (DDD). 

2.  Service connection for a bilateral avascular necrosis of the hips, to include bilateral hip replacements.

3.  Service connection for a bilateral knee disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from October 1979 to January 1981. 

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a travel Board hearing in May 2014 before the undersigned sitting at the RO (commonly called a travel Board hearing).  A transcript of the hearing has been associate with the record.

The issues on appeal were previously remanded by the Board in November 2014.

The issues of (1) service connection for a bilateral avascular necrosis of the hips, to include bilateral hip replacements; (2) service connection for a bilateral knee disability; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A lumbar spine disability was not noted when the Veteran was examined for entrance into active duty service in October 1979.

2.  Clear and unmistakable evidence shows that the Veteran's lumbar spine disability pre-existed her active service.

3.  There is no clear and unmistakable evidence showing that the lumbar spine disability was not aggravated by service.


CONCLUSION OF LAW

A lumbar spine disability was aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a low back disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection Laws and Analysis 
for Lumbar Spine Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation. Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Additionally, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2015); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (holding that the only treatment effects that are not considered service connected are those that improved the condition and lowered the level of disability. In other words, if the preexisting disability is more severe after in-service medical treatment, the increase in the level of disability is service connectable).

Service treatment records include a September 1979 report of medical examination.  At that time, a clinical evaluation of the Veteran's spine was normal and a lumbar spine disability was not noted.  Governing regulations and case law provide that except for disabilities noted on induction, a Veteran is presumed sound. Consequently, the presumption of soundness as to a lumbar spine disability on entry in service applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Board finds, however, that the presumption of soundness is rebutted as there is clear and unmistakable evidence that a lumbar spine disability pre-existed the Veteran's service.  In this regard, service treatment records include a January 1981 Medical Board report.  In this report, it was indicated that the Veteran fell in the bathtub on October 9, 1980 with an admission diagnosis of acute lumbosacral strain.  The Veteran was subsequently treated as an outpatient with analgesic, antispasmodics and bed rest, but returned following 48 hours of binnacle with persistent pain.  At the time of admission to the hospital, the Veteran gave further history of having been involved in an automobile accident seven years prior with a resultant fracture of L-3.  The Veteran also stated that she had been told at that time that she had spina bifida occulta.  The Veteran admitted that she did not tell anyone of this at the time that she entered service.  The Veteran further admitted that she had recurrent low-back pain ever since the automobile accident seven years previously.  Since discharge from the hospital, it was noted that the Veteran had several minor recurrences of her low back pain.  Final diagnoses were noted as degenerative disc disease, chronic low back pain secondary to DDD, and residual old back trauma.  The Medical Board indicated that the Veteran was unfit for further naval service by reason of a physical disability and that such disability was neither incurred in nor aggravated by active military service.  

The evidence also includes a January 2015 VA medical opinion where the examiner, after a review of the claims file and interview with the Veteran, specifically opined that there was clear and unmistakable evidence that the Veteran had a pre-existing lumbosacral disability at the time of her entrance into service.   

For these reasons, the Board finds that the evidence clearly and unmistakably establishes that the Veteran had a pre-existing lumbar spine disability prior to service entrance. 

As such, the analysis of the Veteran's claim proceeds to consideration whether her lumbar spine disability was aggravated by her service.  As the Veteran clearly underwent an injury to the lumbar spine (fall in the bathtub in October 1980) and had subsequent treatment for such symptoms of the disease, she is entitled to a presumption that it was aggravated by service.  This presumption, however, may be rebutted only by clear and unmistakable evidence of non-aggravation; in accordance with statutory and regulatory provisions and governing case law, there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression).

On review of the available record, the Board finds that there is no clear and unmistakable evidence of non-aggravation.  The January 1981 Medical Board report notes that the Veteran had a pre-existing L3 fracture and possible spina bifida occulta.  After the in-service slip and fall injury, the Veteran was diagnosed with DDD, chronic low back pain secondary to DDD, and residual of an old back trauma.  Further, even after receiving medical care at the hospital, the Veteran continued to have complaints and treatment for the lumbar spine symptoms.  See November 1980 service treatment record (Veteran seen for complaint of moderate low back pain for several days with history of DDD); see also December 1980 service treatment note (indicating that the Veteran continued to have chronic symptoms).  In a following December 1980 service treatment record, the Veteran reported that her pain and there was evidence of slight edema and bruising. 

The evidence also includes the opinion from the January 2015 VA examiner.  The examiner opined that there was clear an unmistakable evidence that the Veteran's pre-existing lumbar spine disability was not aggravated during service.  In support of this opinion, the examiner stated that "there is no permanent residual or disability noted in STRs after fall injury when in service."

The Board finds the January 2015 VA medical opinion to lack significant probative value.  It is unclear to the Board how the examiner found that there were no residuals after the in-service fall given that the Veteran was hospitalized, diagnosed with DDD, and continued to be treated after the initial injury.  Further, post-service medical evidence show that the Veteran continued to complain of back pain since the in-service fall and continued to have a diagnosis of DDD of the lumbar spine.  See e.g., December 1994 VA examination.  As the examiner did not provide a sufficient rationale for the opinion, the Board finds that it lacks probative value.  

In sum, the evidence of record, to include the January 2015 VA medical opinion, does not provided "clear and unmistakable" evidence of non-aggravation.  Thus, the legal presumption of aggravation is not rebutted; and service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability, to include DDD, is granted.  


REMAND

In the November 2014 remand, the Board had instructed the AOJ to obtain all records of outpatient treatment or evaluation of the Veteran from the Allen Park VA medical facility since December 27, 1979, until January 1995.  Upon review of the evidence of record, it does not appear that the AOJ has requested or obtained these records.  As such, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (Remand instructions of the Board are neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Further, the Board's remand had also requested that an opinion be obtained to assist in determining whether it was as likely as not that the Veteran's current disabilities of the hips, including pathology giving rise to her bilateral hip replacements, and current disabilities of the knees had their onset during military service or were otherwise related to military service or to a service-connected disability.  In reaching these determinations the examiner was asked to provide a rationale for all opinions rendered.

A medial opinion was obtained in January 2015.  Regarding the Veteran's bilateral hip and knee disorders, the examiner indicated that the Veteran had degenerative arthritis of the hips and knees.  She had also had bilateral hip replacements in 2001.  The examiner then opined that the Veteran's currently diagnosed bilateral hip and knee disorders were not related to service and/or to the low back injury because "arthritis changes are not inter dependent."

The Board finds the January 2015 VA examiner's opinion to be inadequate as it does not contain sufficient rationale to explain the opinion.  First, the examiner's opinion does not address direct service connection, i.e., whether the Veteran's hip and knee disorders were directly related to service, to include the slip-and-fall injury in October 1980.  Further, the examiner's opinion does not adequately address whether the Veteran's bilateral hip and knee disorders are caused or aggravated by the now service-connected lumbar spine disability.  As such, a new medical opinion is warranted. 

In regard to the Veteran's claim for a TDIU, the Veteran maintains that she is unemployable, in part, because of symptoms associated with her disorders.  As a decision with respect to the claims for service connection may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with that claim for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of outpatient treatment or evaluation of the Veteran from the Allen Park VA medical facility since December 27, 1979, until January 1995 and if obtained associate the records with the claims files.  
If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Arrange for an appropriate medical personnel to provide an examination and medical opinion, with supporting rationale, as to the etiology and onset of the Veteran's bilateral hip and knee disorders.  The examiner is then asked to address the following:

(a)  Is it at least as likely as not (i.e., 50 percent  probability or greater) that the Veteran's currently diagnosed bilateral hip and/or bilateral knee disorders were incurred in service or are otherwise related to service, to include the slip-and-fall injury in October 1980.

(b)  Is it at least as likely as not (i.e., 50 percent  probability or greater) that the Veteran's currently diagnosed bilateral hip and/or bilateral knee disorders are caused by the now service-connected lumbar spine disability.

(c)  Is it at least as likely as not (i.e., 50 percent  probability or greater) that the Veteran's currently diagnosed bilateral hip and/or bilateral knee disorders are aggravated (permanently increased the severity) by the now service-connected lumbar spine disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. 

3.  Following any further development that deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


